ORDER
PER CURIAM.
Francine Reed appeals the Labor and Industrial Relations Commission’s order denying her unemployment compensation benefits. She contends that there was substantial evidence as to why she did not file her appeal in a timely manner and substantial evidence that she had good cause for voluntarily leaving her employment with Dollar Mart Stores, Inc. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission’s order.
AFFIRMED. Rule 84.16(b).